PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Kang
Application No. 16/512,035
Filed:   July 15, 2019
Attorney Docket No. 3110-3106
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.55(f)
:




This is a decision on the petition under 37 CFR 1.55(f), filed on January 28, 2022, to accept a certified copy of a foreign application.

The petition is GRANTED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1)1 of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 USC 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition was accompanied by certified copy of the foreign application, a showing of good and sufficient cause for the delay, and the petition fee set forth in 37 CFR 1.17(g).  The petition is granted accordingly.

The certified copy of the foreign application was filed in the application on January 24, 2022. 

Questions regarding this decision may be directed to the undersigned at (571) 272-3222.


/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        




















    
        
            
        
            
    

    
        1 (f) Time for filing certified copy of foreign application— 
        (1) Application under 35 U.S.C. 111(a) . A certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, in an original application under 35 U.S.C. 111(a) filed on or after March 16, 2013, except as provided in paragraphs (h), (i), and (j) of this section. The time period in this paragraph does not apply in a design application.